Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtaining a plan including at least locations to which a moving object is expected to travel and stay at; setting, based on the locations included in the plan, a candidate charging location at which a battery of the moving object is chargeable: obtaining a reservation status of a charging station associated with the candidate charging location; and arranging reservation details according to the reservation status of the charging station.”

This judicial exception is not integrated into a practical application. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 11 amount to no 
The limitations of the dependent claims 2-10, further describe the identified abstract idea. In addition, the limitations of claims 2-10 define how the reservation for charging is arranged which further describes the abstract idea. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Interpretation
	Claim 5 recites “making a first determination for determining whether it is possible to reserve the charging station from the reservation status; changing the plan when a result of the first determination shows that it is not possible to reserve the charging station”. The following steps of claim 5 “making a second determination” and “transmitting the plan” are contingent on the first determination shows that it is not possible to reserve the charging station. Similarly claims 6 and 7 are also contingent on the first determination shows that it is not possible to reserve the charging station. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “plan obtainment unit”, “candidate charging location setting unit“, “reservation status obtainment unit” and “reservation details arrangement unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci (U.S. Patent Application Publication No. 2018/014035).

As to claims 1 and 11, Ricci teaches a method and system comprising:

setting, based on the locations included in the plan, a candidate charging location at which a battery of the moving object is chargeable (para. 141); 
obtaining a reservation status of a charging station associated with the candidate charging location (para. 141 and 145); and 
arranging reservation details according to the reservation status of the charging station (para. 174).
As to claim 2, Ricci teaches the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, the information processing method further comprising: transmitting the reservation details to the charging station management server (para. 141 and 174).
As to claim 3, Ricci teaches the information processing method according to claim 2. 
Ricci further teaches:
wherein each of the locations is a place to stop the moving object to perform a task (para. 157 and 159), 

the plan includes an expected stay time at each of the locations included in the plan, and the selecting is based on the expected stay time at each of the locations included in the plan (para. 157 and 159).
As to claim 4, Ricci teaches the information processing method according to claim 3. 
Ricci further teaches:

wherein in the selecting, a candidate charging location is selected to enable a remaining charge in the battery to change between an upper limit and a lower limit of a charging capacity (para. 139 and 158-159).
As to claims 5-7, Ricci teaches the information processing method according to claim 2. 
Ricci further teaches:
making a first determination for determining whether it is possible to reserve the charging station from the reservation status (para. 141).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application Publication No. 2018/014035) in view of Khoo et al. referred herein as Khoo (U.S. Patent Application Publication No. 2016/0364658).

As to claim 8, Ricci teaches the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, the information processing method further comprising: transmitting the reservation details to the charging station management server (para. 141 and 174).
Ricci does not teach: 
creating authentication information for use in authentication of the reservation details between the charging station and the moving object; and transmitting the 
However, Khoo teaches: 
creating authentication information for use in authentication of the reservation details between the charging station and the moving object; and transmitting the authentication information to the charging station management server and a terminal of a user of the moving object (para. 78-80). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to create authentication information for use in authentication in Ricci as taught by Khoo. Motivation to do so comes from the teachings of Khoo and the knowledge well known in the art that doing so would prevent any fraudulent activity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application Publication No. 2018/014035) in view of Kawano et al. referred herein Kawano (U.S. Patent Application Publication No. 2015/0158393).

As to claim 9, Ricci teaches the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, the information processing 
Ricci does not teach: 
receiving, from the charging station management server, charging history information indicating a history of charging of the moving object at the charging station; deriving a result of usage of the charging station from the charging history information; and transmitting the result of the usage to a terminal of a user of the moving object. 
However, Kawano teaches: 
receiving, from the charging station management server, charging history information indicating a history of charging of the moving object at the charging station; deriving a result of usage of the charging station from the charging history information; and transmitting the result of the usage to a terminal of a user of the moving object (para. 5-7). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to receive charging history in Ricci as taught by Kawano. Motivation to do so comes from the teachings of Kawano that doing so would determine the optimum charging station and assign the vehicle to the optimum charging station.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application Publication No. 2018/014035) in view Sham (U.S. Patent Application Publication No. 2019/0275893).

As to claim 10, Ricci teaches the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, the information processing method further comprising: transmitting the reservation details to the charging station management server (para. 141 and 174).
Ricci does not teach: 
setting a benefit to be granted to an administrator of the charging station, based on the charging history information; and transmitting information on the benefit to the charging station management server or a terminal of the administrator.
However, Sham teaches: 
setting a benefit to be granted to an administrator of the charging station, based on the charging history information; and transmitting information on the benefit to the charging station management server or a terminal of the administrator (para. 43). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to set a benefit to an administrator in Ricci as taught by Sham. Motivation to do so comes from the teachings of Sham that doing so would improve routing and scheduling of charging vehicles through charging stations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628